Citation Nr: 0519351	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1965 to July 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Philadelphia, 
Pennsylvania, which found that new and material evidence had 
not been received to reopen the veteran's claim for 
entitlement to service connection for left ear hearing loss.

The RO's May 2002 decision also denied service connection for 
tinnitus and entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities.  
The RO also found that clear and unmistakable error was made 
in the RO's failure to grant service connection for right ear 
hearing loss in its February 1969 rating decision.  In a 
November 2002 rating decision, the RO granted a 10 percent 
evaluation for the veteran's tinnitus and continued the 
denial of service connection for left ear hearing loss.  The 
veteran's appeal is limited to his claim for service 
connection for left ear hearing loss.

The veteran offered testimony before the undersigned at a 
videoconference hearing held in March 2003.

In a January 2004 decision the Board found that new and 
material evidence had been submitted to reopen the previously 
denied claim for service connection for left  ear hearing 
loss.  The Board thereupon remanded the issue of entitlement 
to service connection for left ear hearing loss, in order to 
obtain additional treatment records and to afford the veteran 
a current VA audiological examination. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.

2.  Left ear hearing loss was identified on the examination 
when the veteran was accepted for active service.

3.  Pre-existing left ear hearing loss did not increase in 
severity during service.

4.  Hearing loss of the left ear is not a disorder of service 
origin or attributable to any incident therein.


CONCLUSIONS OF LAW

1.  The veteran's pre-existing left ear hearing loss was not 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. § 3.306 (2004).

2.  Left ear hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA.  The November 2002 statement of the 
case, the September 2004 and April 2005 supplemental 
statements of the case, and January 2002 and January 2004 
letters from the RO, gave the veteran notice of the evidence 
necessary to substantiate his claim on appeal.  

The evidence development letter dated in January 2002, also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The letter invited him to send information, and thereby put 
him on notice to submit relevant evidence in his possession.  
Similarly, the Board's remand told the veteran that he had 
the right to submit evidence and argument.  38 C.F.R. 
§ 3.159(b); cf. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (holding that the failure to explicitly tell a 
claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided.  Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App., April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).

II.  Factual Background

Service medical records show that in a March 1965 pre-
induction examination report, a notation was made which read 
"perceptive hearing loss of the left ear unreliable audio."  

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  
The converted values on the March 1965 are reported in 
parenthesis, next to the unconverted values, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
25 (40)
25 (35)
25 (35)
25 (35)
45 (50)

The veteran was found qualified for induction.

In September 1966, the veteran was treated for bilateral 
otitis externa and otitis media of the left ear.  An 
ear/nose/throat evaluation report indicated resolving left 
otitis externa.  In a July 1967 report of medical history at 
separation, the veteran complained of hearing loss, running 
ears, ear/nose/throat trouble, and headaches.

On the authorized audiological evaluation in July 1967 for 
separation from service, pure tone thresholds, in decibels, 
were as follows:


HERTZ

500
1000
2000
4000
LEFT
25 (40)
20 (30)
25 (35)
30 (35)

Post-service, the veteran underwent a VA examination in 
January 1969.  He complained of impaired hearing since 1965 
with intermittent drainage.  On the authorized audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:


HERTZ

500
1000
2000
4000
LEFT
15
10
15
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted bilateral sensorineural impairment at 4000 
Hertz.  On physical examination, the bilateral ears were 
normal and intact.  The diagnosis was "relatively normal 
ears."  The veteran's history of otitis externa of the right 
ear was noted, however, there was no evidence of any 
perforation or otitis externa in either ear.

Private treatment records from L. Carleton, D.O, dated from 
1997 to 2001 reflect treatment for a variety of disorders 
including continued follow-up treatment for lavaging of the 
left ear.  In March 2002, the RO received a statement from 
Dr. Carleton, dated February 2002, which stated that the 
veteran's hearing loss was "most likely service-connected."    

During a February 2002 VA audiological examination, the 
veteran reported that as a result of his hearing loss it was 
necessary to turn the volume up on the television and radio, 
and he must be in close proximity to the speaker in order to 
understand.  He stated that his hearing loss began in 1967 
and had increased in severity throughout the years.  He 
reported exposure to excessive noise such as gunfire and 
trucks while in the military and stated that he was not 
afforded hearing protection.  Post service he was involved in 
construction for three years and was not afforded ear 
protection.

Audiological evaluation indicated normal hearing bilaterally 
up to 2000 Hertz sloping to a moderately severe sensorineural 
hearing loss at the high frequencies in both ears.  Pure tone 
average was 40 in the left ear.  An audiological evaluation 
performed showed pure tone thresholds of the left ear, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
15
15
30
55
60

The examiner recommended that the veteran be supplied with a 
hearing aid to help alleviate his current communication 
difficulties.  

Private treatment records from M. Roth, M.D., dated March 
2002 reveal audiometric testing which was interpreted as 
showing moderately severe to severe high frequency 
sensorineural hearing loss associated with tinnitus.

During the veteran's March 2003 videoconference hearing, he 
testified that during service he was exposed to noise, which 
included Hawk missiles, 50-caliber machineguns and constant 
fly by helicopters and was never afforded ear protection.  

In July 2004, the veteran was again afforded a VA 
audiological examination.  He reiterated his previous 
complaints regarding his hearing loss.  

An audiological evaluation performed showed pure tone 
thresholds of the left ear, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
15
15
30
55
65

The examiner commented that the audiometric readings were 
unchanged since the veteran's last VA examination in 2002.  
The examiner reported that the claims folder had been 
thoroughly reviewed, and concluded that his hearing loss was 
not due to noise exposure while in the military.  He based 
his conclusion on the fact that his hearing test in 1965 was 
very similar to his separation hearing test in 1967.  
Furthermore, the examiner found that the veteran's current 
hearing loss in his left ear was not a result of otitis 
externa or otitis media in the service.    

III.  Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

Diseases of the central nervous system (including 
sensorineural hearing loss) that are manifested to a degree 
of 10 percent or more within the year after separation from 
service, will be presumed to be service connected.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (20004).

A veteran is presumed to be in sound condition when examined 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service.  
38 U.S.C.A. § 1153.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence pertaining to the disability before, 
during and after service.  38 C.F.R. § 3.306(b).

In this case, left ear hearing loss was shown on the 
examination when the veteran was accepted for service.  
Therefore, the presumption of soundness is not for 
application.  38 U.S.C.A. § 1111.

The next question becomes whether the pre-existing hearing 
loss was aggravated in service.  The only competent opinion 
on this question was provided by the VA examiner in July 
2004.  That opinion was against a finding that the disability 
increased in severity during service.

That opinion is consistent with the findings on the pre-
induction and separation examinations.  These show that 
puretone thresholds were actually lower on the separation 
examination than on the pre-induction examination.

The Board has also considered whether there is any current 
left ear hearing loss that could otherwise be attributed to a 
disease or injury in service.

Evidence in favor of such a link was provided by Dr. 
Carleton.  However, Dr. Carleton did not provide a rationale 
for his opinion, or report what medical history was 
considered in providing that opinion.  It is therefore, of 
limited probative value.

As a layman without medical training and expertise, the 
veteran is not competent to provide a probative opinion on a 
medical matter, such as the etiology of the current 
disability.  See Bostain v. West, 11 Vet. App. at 112; Routen 
v. Brown, 10 Vet. App. at 186. 

The VA examiner reported consideration of an accurate medical 
history and provided a rationale for the opinions rendered.  
This opinion is therefore, of greater probative values.  
Since that opinion was against a link between current hearing 
loss and service, the Board concludes that the weight of the 
evidence is against the claim.  The doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The 
claim must, accordingly be denied.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


